Citation Nr: 1711854	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321 (b)(1) and 4.16(b) for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain from September 25, 1996 to September 22, 2002.

2.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321 (b)(1) and 4.16(b) for chronic lumbosacral strain with hip, thigh, buttocks, and calf pain from September 23, 2002 to April 19, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appeal was most recently before the Board in December 2015, when the Board remanded the matter for further development.  

In correspondence dated in January 2017, the Veteran's representative stated that "[The Veteran] seeks a higher disability rating for service connected chronic lumbosacral strain with hip, thigh, buttocks and calf pain for the period of 1996 through 2005, to include on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).  The matter of the increased ratings only for this time period was addressed in the Board's decision of January 2010.  This matter is referred to the Agency of Original Jurisdiction for clarification.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's review of the record appears to show that the AOJ has substantially complied with the directives of the December 2015 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Nevertheless, the Board finds that remand of the appeal is warranted as review of the record reveals conflicting evidence of the Veteran's work history.  During the course of the appeal, the Veteran and his attorney have maintained that the Veteran worked part-time for Valley Coach as a bus driver from April 1993 to June 1995, worked full-time as a bus driver for Academy Bus from December 1995 to March 1996, was unemployed from September 1996 to May 2002, worked full-time as a janitor at the Devers Elementary School at Fort Bragg from May 2002 to April 2003; and was unemployed from April 2003 to April 2005.  See October 2010 Brief, March 2011 Brief, September 2011 VA Form 8040, and October 2011 Brief.  The Veteran's attorney also brought attention to the Veteran's report during the April 2005 VA examination of a job at a warehouse which he left, but no other information concerning this job was provided.  See June 2013 Brief.  More recently, in an October 2015 Brief, the Veteran's attorney indicated that the Veteran was unemployed from April 2003 until the date of the brief.

However, records from the Social Security Administration (SSA) reveal a different account of Veteran's work history.  Such documentation shows that the Veteran worked full-time (not part-time) for a "Touring Company" as a bus driver from April 1993 to April 1995 and then part-time as a bus driver for the "City" from June 1995 to December 1995.  However, the Veteran's employment for Academy Bus from December 1995 to March 1996 was notably absent from the Veteran's report of work history to SSA.  Additionally, while the Veteran reported to VA that he was unemployed from September 1996 to May 2002, he informed SSA that he had worked for at least four different full-time or part-time positions for four different employers during this time period.  The Veteran also appears to have disclosed different dates of employment for his full-time work as a janitor for the Devers Elementary School from 2002 to 2003.  Moreover, in contrast to assertions made to VA that the Veteran was employed from April 2003 to either April 2005 or October 2015, the Veteran divulged to SSA that he worked as a "Federal Recruiter" on a full-time or near full-time basis from August 2006 to February 2007.  Finally, an SSA examiner determined that the Veteran failed to reveal all of the jobs that he had held since September 1996, the date he claimed to have become disabled for SSA purposes.  The SSA examiner had compared the jobs the Veteran reported to SSA to a detailed earnings query report, which showed that the Veteran worked additional jobs since 1996 that he did not disclose to SSA.

Because this appeal hinges on the Veteran's work history, remand is needed to obtain a detailed and accurate record of the Veteran's history of employment and earnings from 1996 to 2005.  As shown above, the Veteran's reports to VA have not been complete, and the Board finds that the evidence currently of record is insufficient to resolve this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional, outstanding evidence pertinent to the remaining claims on appeal that is not currently of record.  Also, provide the Veteran and his attorney with another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain outstanding employment information

The letter should specifically ask the Veteran to provide the following:
* Proof of income for each year from 1996 to 2005, including state and federal income tax forms, W-2 forms, and 1099 forms;
* A completed VA Form 21-8940, which includes detailed information for all periods of employment from 1996 to 2005 that were not previously disclosed; and
* If necessary, authorization for VA to obtain information concerning the Veteran's earnings for each year from 1996 to 2005 from the Social Security Administration and Internal Revenue Service.

2.  If the Veteran discloses new employment history information, send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be sent to any prior employers that were not previously disclosed by the Veteran. 

3.  Contact the Social Security Administration (SSA) and Internal Revenue Service (IRS), after receiving any necessary authorization from the Veteran, and request that the agencies provide information concerning the Veteran's earnings for each year from 1996 to 2005.

A copy of any request(s) sent to SSA and IRS, and any reply, to include any records obtained from these agencies, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

